
	
		I
		111th CONGRESS
		1st Session
		H. R. 2268
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Mr. McDermott (for
			 himself and Mr. Frank of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to regulate
		  and tax Internet gambling.
	
	
		1.Short title; amendment of
			 1986 Code
			(a)Short
			 TitleThis Act may be cited as the Internet Gambling Regulation and Tax Enforcement Act of
			 2009.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment is expressed in terms of an amendment of a section or
			 other provision, the reference shall be considered to be made to a section or
			 other provision of the Internal Revenue Code of 1986.
			2.Tax on internet
			 gambling; licensee information reporting
			(a)In
			 generalChapter 36 (relating to certain other excise taxes) is
			 amended by adding at the end the following new subchapter:
				
					EInternet
				Gambling
						
							Sec. 4491. Imposition of Internet gambling license
				  fee.
							Sec. 4492. Record requirements.
						
						4491.Imposition of
				internet gambling license fee
							(a)Federal
				feeEach licensee within the meaning of section 5382 of title 31,
				United States Code, shall be required to pay an Internet gambling license fee
				by the end of each calendar month in an amount equal to two percent of all
				funds deposited by customers during the preceding month into an account
				maintained by that licensee or any agent of that licensee that can be used for
				the purpose of placing a bet or wager as defined in section 5362(1) of title
				31, United States Code.
							(b)DepositsDeposits
				made by or on behalf of a licensee of Internet gambling winnings or returns of
				funds by or on behalf of a licensee to the account of a customer shall not be
				treated as a deposit for purposes of this section.
							(c)Persons liable
				for feeThe Internet gambling license fee shall be the direct and
				exclusive obligation of the Internet gambling operator and may not be deducted
				from the amounts available as deposits to the person placing a bet.
				Notwithstanding the foregoing, any person making a deposit for the purpose of
				placing a bet or wager with a person who is required but has failed to obtain a
				license pursuant to subchapter V of chapter 53 of title 31, United States Code,
				shall be liable for and pay the fee under this subchapter on all such deposits,
				but such liability shall not excuse any failure to pay the fee on the part of
				the person who is required but has failed to obtain such license.
							(d)Unauthorized
				bets or wagersThere is hereby imposed a fee in an amount equal
				to 50 percent of all funds deposited into an account that can be used for
				placing a bet or wager within the meaning of Section 5362(1) of title 31,
				United States Code, with any person that is not authorized pursuant to section
				5382 of that title. Such tax is due by the end of each calendar month with
				respect to deposits during the preceding month.
							(e)DispositionAmounts
				paid as Internet gambling license fees or on unauthorized bets or wagers under
				this section shall be deposited in the general fund of the Treasury and treated
				as revenue.
							(f)Administrative
				provisionsExcept to the extent the Secretary shall by
				regulations prescribe, the fees imposed by this section shall be subject to the
				administrative provisions of this title applicable to excise taxes imposed by
				chapter 35.
							4492.Record
				requirementsEach person
				liable for fees under this subchapter, except for a person making a deposit who
				is liable for fees pursuant to section 4491(e), shall keep a daily record
				showing deposits as defined in this subchapter, in addition to all other
				records required pursuant to section
				6001(a).
						.
			(b)Information
			 returnsSubpart A of part III of subchapter A of chapter 61
			 (relating to information concerning persons subject to special provisions) is
			 amended by adding at the end the following new section:
				
					6050X.Returns
				relating to internet gambling
						(a)RequirementEvery
				person who is a licensee (within the meaning of section 5382(3) of title 31,
				United States Code) or who otherwise is engaged in the business of accepting
				any bet or wager within the meaning of section 5362(1) of title 31, United
				States Code, during a taxable year shall furnish, at such time and in such
				manner as the Secretary shall by regulations prescribe, the information
				described in subsection (b), and such person shall maintain (in the location,
				in the manner, and to the extent prescribed in regulations) such records as may
				be appropriate to the information described in subsection (b).
						(b)Required
				informationFor purposes of subsection (a), the information
				described is set forth below, which information may be modified as appropriate
				by the Secretary through regulation—
							(1)the name, address,
				and TIN of the licensee or other person engaged in the business of accepting
				any bet or wager,
							(2)the name, address,
				and TIN of each person placing a bet or wager with the licensee or other person
				engaged in the business of accepting any bet or wager during the calendar
				year,
							(3)the gross
				winnings, gross wagers, and gross losses for the calendar year of each person
				placing a bet or wager with the licensee or other person engaged in the
				business of accepting any bet or wager during the year,
							(4)the net Internet
				gambling winnings for each such person for the calendar year,
							(5)the amount of tax
				withheld with respect to each such person for the calendar year,
							(6)beginning and
				end-of-year account balances for each such person for the calendar year,
				and
							(7)amounts deposited
				and withdrawn by each such person during the calendar year.
							(c)Statement To be
				furnished to persons with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each person whose name is required to be set forth in such
				return by reason of placing a bet or wager a written statement showing—
							(1)the name, address,
				and phone number of the information contact of the person required to make such
				return, and
							(2)the information
				required to be shown on such return with respect to each person whose name is
				required to be set forth in such return.
							The
				written statement required under the preceding sentence shall be furnished to
				the person on or before January 31 of the year following the calendar year for
				which the return under subsection (a) was required to be made.(d)Definitions
							(1)Net internet
				gambling winningsThe term net Internet gambling
				winnings means gross winnings from wagers placed over the Internet with
				a person required to be licensed under section 5382 of chapter 53 of title 31,
				United States Code, less the amounts wagered.
							(2)Internet;
				wagerThe terms Internet and wager
				shall have the respective meanings given such terms by section 5362 of chapter
				53 of title 31, United States
				Code.
							.
			(c)Clerical
			 amendments
				(1)The table of
			 subchapters for chapter 36 is amended by adding at the end the following new
			 item:
					
						
							Subchapter E. Internet
				Gambling.
						
						.
				(2)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 is amended by
			 inserting after the item relating to section 6050W the following new
			 item:
					
						
							Sec. 6050X. Returns relating to Internet
				gambling.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to bets or
			 wagers placed after the date of the enactment of this Act.
			3.Withholding from
			 certain gambling winnings
			(a)Net internet
			 gambling winningsParagraph (3) of section 3406(b) (relating to
			 other reportable payments for purposes of backup withholding) is
			 amended—
				(1)by striking
			 or in subparagraph (E);
				(2)by striking
			 . and inserting , or at the end of subparagraph
			 (F); and
				(3)by adding at the
			 end thereof the following new subparagraph:
					
						(G)section
				6050X(b)(4) (relating to net Internet gambling
				winnings).
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to bets or
			 wagers placed after the date of the enactment of this Act.
			4.Withholding of
			 tax on nonresident aliens
			(a)Tax on
			 nonresident alien individualsParagraph (1) of section 871(a)
			 (relating to income not connected with United States business) is
			 amended—
				(1)by striking
			 and at the end of subparagraph (C),
				(2)by inserting
			 and at the end of subparagraph (D), and
				(3)by inserting after
			 subparagraph (D) the following new subparagraph:
					
						(E)the gross amount
				of winnings from each wager placed over the Internet with a person required to
				be licensed under section 5382 of chapter 53 of title 31, United States Code
				(as such terms are defined in section
				6050X(d)(2)),
						.
				(b)Exemption for
			 certain gambling winningsSection 871(j) (relating to exemption
			 for certain gambling winnings) is amended by inserting before the period at the
			 end the following: or to any bets or wagers placed over the Internet (as
			 such terms are defined in section 6050X(d)(2)).
			(c)Withholding of
			 tax on nonresident alien individualsThe first sentence of
			 subsection (b) of section 1441 (relating to withholding of tax on nonresident
			 aliens) is amended by inserting after gains subject to tax under section
			 871(a)(1)(D), the following: the gross amount of winnings from
			 wagers placed over the Internet described in section
			 871(a)(1)(E),.
			(d)Source of
			 internet gambling winningsSubsection (a) of section 861 is
			 amending by inserting at the end thereof the following new paragraph:
				
					(9)Internet
				gambling winningsAny Internet gambling winnings received from a
				licensee within the meaning of section 5382(3) of title 31, United States
				Code.
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to bets or
			 wagers placed after the date of the enactment of this Act.
			5.Territorial
			 extentParagraph (2) of
			 section 4404 is amended to read as follows:
			
				(2)placed within the
				United States or any Commonwealth, territory, or possession thereof by a United
				States citizen or
				resident.
				.
		
